Citation Nr: 1419177	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-25 642	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse and his son



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in Roanoke, Virginia, from which the Veteran's appeal was certified.

The issue of entitlement to service connection for an acquired psychiatric disorder was initially denied by the RO in a June 2011 rating decision.  Thereafter, the Veteran submitted additional evidence, which was received by VA in July 2011.  The additional evidence, received by VA in July 2011, included a June 2011 letter from Temple Neurology, which indicated the Veteran reported a history of PTSD and discussed the Veteran's difficulties with military life.  In August 2011, the Veteran sent an application for benefits which requested his PTSD claim be reopened.  In an August 2011 report of general information, which attempted to clarify the intent of the August 2011 claim to reopen entitlement to service connection for PTSD, the Veteran stated he had recently mailed new and additional evidence.  In a May 2012 rating decision, the RO denied the claim to reopen entitlement to service connection for PTSD.  In February 2013, the Veteran submitted a notice of disagreement specific to the May 2012 rating decision.  Although the Veteran did not expressly disagree with the June 2011 rating decision, but rather the May 2012 rating decision, new and material evidence was received in connection with the claim before the expiration of the appellate period of the June 2011 rating decision.  Such evidence is to be considered with the claim which was pending.  See 38 C.F.R. § 3.156(b) (2013).  Thus, the June 2011 rating decision is on appeal.  

The Board recognizes that while the Veteran filed a claim for service connection for PTSD, there is another psychiatric condition of record.  Specifically, VA treatment records show that the Veteran has been diagnosed with adjustment disorder, NOS.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, NOS, as listed on the title page.

The Veteran, his spouse and his son testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with claim of entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder, NOS, and PTSD.  As described above, a June 2011 private medical letter indicated the Veteran reported a history of PTSD.  VA treatment records show a diagnosis of adjustment disorder, NOS.  

Additionally, the Veteran and his spouse testified in March 2014, that the Veteran was stationed in post-World War II Japan, and while painting a sign, he was attacked by a man with a hatchet.  The Veteran and his spouse also testified, in March 2014, that the Veteran experienced racial discrimination during active service.  Here, given that there is evidence of an in-service injury, evidence that the Veteran has a diagnosis of adjustment disorder, NOS, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to clinical examination, a medical opinion should be provided as to whether the Veteran has an acquired psychiatric disability, to include adjustment disorder, NOS, and/or PTSD, that is attributable to his active military service.  See McLendon, 20 Vet. App. at 81.  

Additionally, it appears that the Veteran receives treatment at the Hunter Holmes McGuire VA Medical Center (VAMC) located in Richmond, Virginia.  Updated treatment records, since June 2013, from Hunter Holmes McGuire VAMC and any associated outpatient clinics, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records, pertaining to the Veteran, from Hunter Holmes McGuire VAMC and any associated outpatient clinics, from June 2013 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of all acquired psychiatric disorders diagnosed during the pendency of the claim or proximate to the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  With respect to any acquired psychiatric disorder present during the pendency or proximate to this claim, (to include PTSD and adjustment disorder, NOS), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such diagnosed acquired psychiatric disorder, was incurred in or was caused by the Veteran's active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


